     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.930 Page 1 of 18


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRISTY LYN TOVES                                 Case No.: 19-CV-626-AJB(WVG)
12                                     Plaintiff,
                                                        REPORT AND
13    v.                                                RECOMMENDATION ON CROSS-
                                                        MOTIONS FOR SUMMARY
14    ANDREW SAUL, Commissioner of
                                                        JUDGMENT
      Social Security,
15
                                     Defendant.         [Doc. Nos. 9, 11.]
16
17
18          This is an action for judicial review of a decision by the Commissioner of Social
19    Security, Andrew Saul (“the Commissioner,” or “Defendant”), denying Plaintiff Christy
20    Lyn Toves continuing Social Security Disability Insurance benefits under Title II of the
21    Social Security Act (the “Act”). The parties have filed cross-motions for summary
22    judgment, and the matter is before the undersigned Magistrate Judge for preparation of a
23    Report and Recommendation. For the reasons stated below, the Court RECOMMENDS
24    that Plaintiff’s motion for summary judgment be DENIED and Defendant’s cross-motion
25    for summary judgment be GRANTED.
26    ///
27    ///
28    ///

                                                    1
                                                                             19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.931 Page 2 of 18


1                    I.   OVERVIEW OF SOCIAL SECURITY CLAIM PROCEEDINGS
2           Pursuant to the Social Security Act, the Social Security Administration (“SSA”)
3     administers the SSI program. 42 U.S.C. § 901. The Act authorizes the SSA to create a
4     system by which it determines who is entitled to benefits and by which unsuccessful
5     claimants may obtain review of adverse determinations. Id. §§ 423 et seq. Defendant, as
6     Commissioner of the SSA, is responsible for the Act’s administration. Id. § 902(a)(4),
7     (b)(4).
8     A.    The SSA’s Sequential Eight-Step Process for Establishing Continuing
9           Disability Under the Act
10          If a claimant was previously found to be disabled, the ALJ must determine whether
11    the claimant’s disability continues through the date of the decision. A Social Security
12    disability claimant is no longer entitled to benefits when substantial evidence demonstrates
13    (1) there has been any medical improvement in the claimant’s impairment and (2) the
14    claimant is now engaged in substantial gainful activity. Attmore v. Colvin, 827 F.3d 872,
15    873 (9th Cir. 2016).
16          The SSA employs a sequential eight-step evaluation process to determine whether a
17    claimant continues to be disabled within the meaning of the act. 20 C.F.R. § 404.1594.
18          At step one, the ALJ considers whether the claimant is engaging in substantial
19    gainful activity. If the claimant is performing substantial gainful activity and any applicable
20    trial work period has been completed, the claimant is no longer disabled. Id.
21    § 404.1594(f)(1). If a claimant cannot provide proof of gainful work activity, the ALJ
22    proceeds to step two to ascertain whether the claimant has an impairment or combination
23    of impairments which meets or medically equals the criteria of an impairment listed in 20
24    C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525 and
25    404.1526). If the claimant does, her disability continues. Id. § 404.1594(f)(2).
26          If the impairment or combination of impairments meets or medically equals the
27    criteria of an impairment, the evaluation proceeds to step three. At step three, the ALJ
28    determines whether medical improvement has occurred. Id. § 594(f)(3). Medical

                                                     2
                                                                                  19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.932 Page 3 of 18


1     improvement is any decrease in medical severity of the impairment(s) as established by
2     improvement in symptoms, signs and/or laboratory findings. Id. § 404.1594(b)(1). If
3     medical improvement has occurred, the analysis proceeds to the fourth step. If not, the
4     analysis proceeds to the fifth step.
5           At step four, the ALJ must determine whether medical improvement is related to the
6     ability to work. Id. § 404.1954(f)(4). Medical improvement is related to the ability to work
7     if it results in an increase in the claimant’s capacity to perform basic work activities. Id.
8     § 404.1594(b)(3). If medical improvement is not related to the claimant’s ability to do
9     work, the analysis proceeds to the fifth step. If medical improvement is related to the
10    claimant’s ability to do work, the analysis proceeds to the sixth step.
11          At step five, the ALJ must determine whether an exception to medical improvement
12    applies. Id. § 404.1594(f)(5). There are two groups of exceptions. Id. § 404.1594(d), (e). If
13    one of the first group of exceptions applies, the analysis proceeds to the next step. If one
14    of the second group of exceptions applies, the claimant’s disability ends. If none apply, the
15    claimant’s disability continues.
16          At step six, the ALJ determines whether all the claimant’s current impairments in
17    combination are severe. Id. § 404.1594(f)(6). If all current impairments in combination do
18    not significantly limit the claimant’s ability to do basic work activities, the claimant is no
19    longer disabled. If they do, the analysis proceeds to the next step.
20          At step seven, the ALJ assesses the claimant’s residual functional capacity based on
21    the current impairments and determines if she can perform past relevant work. Id.
22    § 404.1594(f)(7). If the claimant has the capacity to perform past relevant work, her
23    disability has ended. If not, the analysis proceeds to the last step.
24          At the last step, the ALJ determines whether other work exists that the claimant can
25    perform, given her residual functional capacity and considering her age, education, and
26    past work experience. Id. § 404.1594(f)(8). If the claimant can perform other work, she is
27    no longer disabled. If the claimant cannot perform other work, her disability continues. In
28    order to support a finding that an individual is not disabled at this step, the Social Security

                                                     3
                                                                                  19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.933 Page 4 of 18


1     Administration is responsible for providing evidence that demonstrates that other work
2     exists in significant numbers in the national economy that the claimant can do, given the
3     residual functional capacity, age, education, and work experience.
4     B.    SSA Hearings and Appeals Process
5           In accordance with Defendant’s delegation, the Office of Disability Adjudication
6     and Review administers a nationwide hearings and appeals program. SSA regulations
7     provide for a four-step process for administrative review of a claimant’s application for
8     disability payments. See id. §§ 416.1400, 404.900. Once the SSA makes an initial
9     determination, three more levels of appeal exist: (1) reconsideration, (2) hearing by an ALJ,
10    and (3) review by the Appeals Council. See id. §§ 416.1400, 404.900. If the claimant is not
11    satisfied with the decision at any step of the process, the claimant has sixty days to seek
12    administrative review. See id. §§ 404.933, 416.1433. If the claimant does not request
13    review, the decision becomes the SSA’s—and hence Defendant’s—binding and final
14    decree. See id. §§ 404.905, 416.1405.
15          A network of SSA field offices and state disability determination services initially
16    process applications for disability benefits. The processing begins when a claimant
17    completes both an application and an adult disability report and submits those documents
18    to one of the SSA’s field offices. If the SSA denies the claim, the claimant is entitled to a
19    hearing before an ALJ in the SSA’s Office of Disability Adjudication and Review. Id.
20    §§ 404.929, 416.1429. A hearing before an ALJ is informal and non-adversarial. Id.
21    § 404.900(b).
22          If the claimant receives an unfavorable decision by an ALJ, the claimant may request
23    review by the Appeals Council. Id. §§ 404.967, 416.1467. The Appeals Council will grant,
24    deny, dismiss, or remand a claimant’s request. Id. §§ 416.1479, 404.979. If a claimant
25    disagrees with the Appeals Council’s decision or the Appeals Council declines to review
26    the claim, the claimant may seek judicial review in a federal district court. See id.
27    §§ 404.981, 416.1481. If a district court remands the claim, the claim is sent to the Appeals
28

                                                    4
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.934 Page 5 of 18


1     Council, which may either make a decision or refer the matter to another ALJ. Id.
2     § 404.983.
3                                          II.   BACKGROUND
4     A.    Procedural History
5           Plaintiff is a 37-year-old woman who alleges she continues to be too disabled to
6     work. (AR 52, 82.) On July 15, 2008, Plaintiff protectively filed for Disability Insurance
7     Benefits pursuant to Title II of the Social Security Act. (AR 82.) In her application, Plaintiff
8     alleged her disability began on May 7, 2008. (AR 82.) On September 17, 2008, the SSA
9     granted her initial application for Disability Insurance Benefits. (AR 26.)
10          However, on April 14, 2015, the SSA determined that Plaintiff’s disability ended on
11    April 1, 2015 due to medical improvement. (AR 26.) On April 24, 2015, Plaintiff filed a
12    request for reconsideration. (AR 94.) On December 18, 2015, the SSA denied Plaintiff’s
13    request of reconsideration and discontinued her benefits after determining that she was no
14    longer disabled. (AR 97-116.) On December 29, 2015, Plaintiff requested a hearing before
15    an ALJ, which occurred on December 19, 2017. (AR 120-22.) The ALJ issued an
16    unfavorable decision on February 22, 2018. (AR 21-23.) On April 9, 2018, Plaintiff filed a
17    Request for Review of Hearing Decision claiming that the ALJ erred in finding medical
18    improvement. (AR 197.) On February 5, 2019, The Appeals Council denied Plaintiff’s
19    request for review of the ALJ’s unfavorable decision. (AR 1.) On April 3, 2019, Plaintiff
20    filed the Complaint in the instant case seeking review of the ALJ’s decision.
21    B.    Plaintiff’s Testimony
22          Plaintiff testified at the hearing before the ALJ that she suffers from severe
23    headaches and depression that prevent her from working. (AR 66.) She reported that she
24    experiences on average twelve or more headaches per month, with pain on a scale of one
25    to ten ranging from three to a maximum of nine. (AR 68-69.) She testified that about half
26    of the month she experiences headaches at an eight or nine level. (AR 69.) Plaintiff
27    explained that the headaches come on suddenly and can last up to three days, leaving her
28    with a stiff neck. (AR 66.)

                                                     5
                                                                                   19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.935 Page 6 of 18


1            Plaintiff testified that when experiencing severe headaches, she treats or lessens the
2     symptoms by taking medication prescribed by her doctor and laying down in a dark room.
3     (AR 69-70.) She claimed that she spends about half of the daytime hours in bed when she
4     experiences severe headaches. (AR 71.) Plaintiff explained that the severity of the
5     headaches made her sensitive to light and noise and cause feelings of nausea. (AR 70.)
6            Additionally, Plaintiff testified that she suffered from depression. (AR 74.) During
7     her testimony, Plaintiff reported feelings of hopelessness, mood swings, sleep loss, variable
8     appetite, difficulty getting along with others, and difficulty completing tasks. (AR 75-76.)
9     She also testified that her emotional condition sometimes prevents her from engaging in
10    her day-to-day activities. (AR 76.) Plaintiff testified that while her depression had gotten
11    worse, her severe headaches were the primary issue affecting her ability to work. (AR 30-
12    32.)
13    C.     Treating Physician
14           William Chapman, M.D. served as Plaintiff’s neurologist. Dr. Chapman began
15    treating Plaintiff in 2015 when she reported complaints of headaches, dizziness, and loss
16    of balance. (AR 529.) In February 2015, Dr. Chapman documented that Plaintiff
17    complained of daily headaches that were primarily generalized. (Id.) In March 2015, Dr.
18    Chapman documented that Plaintiff continued to complain of difficulties with thought,
19    headaches, dizziness, and left-sided numbness. (AR 531.) In April 2015, Dr. Chapman
20    noted that Plaintiff had chronic daily headaches, but medications had not been effective.
21    (AR 533, 750-51.) During a follow-up appointment in May 2015, Dr. Chapman increased
22    Plaintiff’s dosage of Topamax after she reported that the medication had been slightly
23    helpful in alleviating her headache pain. (AR 745.) In June 2015, Dr. Chapman’s treatment
24    notes indicated that Plaintiff was unchanged with regard to her complaints of dizziness,
25    headaches, loss of balance. (AR 739-740.) In December 2015, Plaintiff reported increased
26    dizziness and unsteadiness and worsening migraine headaches. (AR 800.) In February
27    2016, Dr. Chapman diagnosed Plaintiff with headaches and “[m]igraine, unspecified, not
28    intractable, without status migrainuous.” (AR 803.) From August 2016 to November 2016,

                                                    6
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.936 Page 7 of 18


1     Dr. Chapman’s treatment notes indicated that Plaintiff continued to have headaches and
2     neck pain. (AR 804, 806.) In September 2017, Dr. Chapman completed a Headache
3     Questionnaire in which he opined that Plaintiff had twelve headaches per month that would
4     result in work interruptions and would require her to leave work for the rest of the day
5     despite being prescribed medication. (AR 845.)
6     D.    Examining Physician
7           On February 18, 2015, Mounir Soliman, M.D. performed a psychiatric consultative
8     evaluation where he diagnosed Plaintiff with Major Depressive Disorder with psychotic
9     features. (AR 543, 546.) During the evaluation, Plaintiff reported experiencing sadness,
10    lack of energy, lack of concentration, and feelings of paranoia. (AR 544.) Dr. Soliman
11    noted that Plaintiff had been receiving treatment in the form of therapy and medication, but
12    she was currently in the process of getting a new psychologist and psychiatrist and was not
13    taking medication at the time. (Id.) Dr. Soliman reported that Plaintiff got along well with
14    her family, friends, and neighbors and that she was pleasant and cooperative during the
15    evaluation. (AR 545.) However, Dr. Soliman also reported that Plaintiff’s mood was
16    depressed and she displayed significant symptoms of decreased concentration and
17    decreased energy. (AR 546.) Dr. Soliman opined that Plaintiff could do simple repetitive
18    tasks, but could not interact with the public, co-workers, and supervisors, and could not
19    withstand the pressures associated with an eight-hour workday and day-to-day activities.
20    (AR 547.)
21    E.    Reviewing Physicians
22          Dr. Minh Vu, M.D. served as a medical expert at Plaintiff’s hearing. (AR 52.) During
23    Dr. Vu’s testimony, he opined that the record as a whole did not objectively establish or
24    support Plaintiff’s subjective claim that she experienced headaches to the degree or
25    frequency claimed. (AR 62.) Dr. Vu explained that there was a subjective complaint of
26    headaches in Dr. Chapman’s notes, but otherwise the lack of evidence in the record as a
27    whole did not support the frequency or severity of Plaintiff’s subjective complaint. (AR
28    58.) Dr. Vu stated that Plaintiff did have headaches, but the severity is not supported by

                                                   7
                                                                                19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.937 Page 8 of 18


1     evidence in the whole record to conclude that she had headaches that sufficiently limit her
2     ability to function. (AR 61.)
3            Jennifer Duffy, Ph.D. served as a consulting psychologist and conducted a mental
4     residual functional capacity assessment and psychiatric review technique. (AR 660, 664.)
5     In her evaluation, she found no significant limitations in Plaintiff’s understanding and
6     memory or sustained concentration of persistence. (AR 660.) In her assessment of
7     Plaintiff’s capability of social interaction and adaptation, Dr. Duffy found insignificant to
8     moderate limitations. (AR 661.) Dr. Duffy opined that in the totality of the evidence,
9     Plaintiff may have some difficulty completing a normal eight-hour workday without
10    significant interruption from her psychologically based symptoms, but not to the extent
11    that she is precluded from working. (AR 662.)
12           Anna Franco, Psy.D. served as the consulting psychiatrist and conducted a mental
13    residual functional capacity assessment and a psychiatric review technique. (AR 567, 579.)
14    In her evaluation, she found no significant limitations in Plaintiff’s understanding and
15    memory or sustained concentration and persistence. (AR 579.) Additionally, Dr. Franco
16    found insignificant to moderate limitations in Plaintiff’s capability of social interaction and
17    adaptation. (AR 580.) Dr. Franco opined that Plaintiff had the ability to sustain a normal
18    work week and adapt to work-related challenges, but she would require limited public
19    contact. (Id.)
20    F.     ALJ’s Findings
21           At step one of the eight-step sequential evaluation process described above, the ALJ
22    found Plaintiff had not engaged in substantial gainful activity since September 17, 2008.
23    (AR 26.)
24           At step two, the ALJ determined that Plaintiff did not have an impairment or
25    combination of impairments that met or medically equaled the severity of an impairment
26    listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.)
27           At step three, the ALJ found medical improvement occurred on April 1, 2015. (AR
28    28.)

                                                     8
                                                                                  19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.938 Page 9 of 18


1             At step four, the ALJ found Plaintiff’s medical improvement was related to the
2     ability to work because it resulted in an increase in Plaintiff’s residual functional capacity.
3     (AR 29.) Since her medical improvement was related to the ability to work, the analysis
4     proceeded to step six.
5             At step six, the ALJ found, since April 1, 2015, Plaintiff had continued to have a
6     severe impairment or combination of impairments. (Id.)
7             At step seven, the ALJ found that since April 1, 2015, Plaintiff had been unable to
8     perform past relevant work. (AR 37.)
9             At step eight, the ALJ considered Plaintiff’s age, education, work experience, and
10    residual functional capacity based on impairments since April 1, 2015 and found that
11    Plaintiff had been able to perform a significant number of jobs in the national economy.
12    (Id.)
13                                   III.   STANDARD OF REVIEW
14            A district court will not disturb the Commissioner’s decision unless it is based on
15    legal error or not supported by substantial evidence. Smolen v. Chater, 80 F.3d 1273, 1279
16    (9th Cir. 1996). Substantial evidence is such relevant evidence, based on the record as a
17    whole, as a reasonable mind might accept as adequate to support a conclusion. See Biestek
18    v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “[W]hatever the meaning of ‘substantial’ in
19    other contexts, the threshold for such evidentiary sufficiency is not high.’” Biestek, 139 S.
20    Ct. at 1154. “Substantial evidence, [the Supreme] Court has said, is ‘more than a mere
21    scintilla.’ It means—and means only—‘such relevant evidence as a reasonable mind might
22    accept as adequate to support a conclusion.’” Id. (citations omitted). Whether the
23    Commissioner’s decision is supported by substantial evidence “is a highly deferential
24    standard of review.” Valentine v. Comm’r of SSA, 574 F.3d 685, 690 (9th Cir. 2009).
25                                          IV.   DISCUSSION
26            Plaintiff challenges the ALJ’s adverse decision on the ground that the ALJ erred in
27    evaluating the medical opinion evidence. First, Plaintiff contends the ALJ’s decision to
28    discount Dr. Chapman’s opinion and assign great weight to Dr. Vu’s opinion was not

                                                     9
                                                                                  19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.939 Page 10 of 18


1     supported by substantial evidence. Second, Plaintiff contends the ALJ’s decision to assign
2     significant weight to the opinions of Dr. Duffy and Dr. Franco and discount Dr. Soliman’s
3     opinion was not supported by substantial evidence. The Court addresses each assignment
4     of error in turn.
5     A.     Substantial Evidence Supports the ALJ’s Evaluation of the Medical Opinion
6            Evidence
7            Plaintiff argues that ALJ lacks sufficient evidentiary support to justify the
8     assignment of weight and discounting of the treating and examining physicians’ opinions.
9     Defendant contends that the ALJ acted reasonably and provided specific and legitimate
10    reasons for his assignment of weight and discounting of the treating and examining
11    physicians’ opinions. This Court agrees with Defendant.
12           1. Legal Background: Medical Opinion Evaluation
13           When evaluating applications filed before March 27, 2017, the ALJ must evaluate
14    all medical opinions, and articulate reasons for the weight given to the medical source
15    opinions. 20 C.F.R § 416.927(c)(2). As a general rule, more weight is given to the opinion
16    of the treating sources than to the opinions who did not treat the claimant. Lester v. Chater,
17    81 F.3d 821, 830 (9th Cir. 1995). If a treating source opinion is both “well supported by
18    medically acceptable clinical and laboratory techniques” and is “not inconsistent with other
19    substantial evidence in the case record,” that opinion is given “controlling weight.” 20
20    C.F.R § 416.927(c)(2). However, unless controlling weight is assigned to the treating
21    source opinion, the ALJ is required to consider the factors set out in 20 C.F.R.
22    § 404.1527(c)(2)-(6) in determining how much weight to afford any medical opinion.
23           These factors include: (1) the length of the treatment relationship and the frequency
24    of examination by the treating physician; (2) the nature and extent of the treatment
25    relationship between the patient and the treating physician; (3) the supportability of the
26    physician's opinion with medical evidence; (4) the consistency of the physician’s opinion
27    with the record as a whole; (5) the specialization of the medical source opinion; and (6)
28    other factors raised by the parties. Id. Further, in cases where a treating doctor’s opinion is

                                                    10
                                                                                  19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.940 Page 11 of 18


1     contradicted by another doctor’s opinion, the ALJ may reject or assign little weight to the
2     treating doctor’s opinion only by providing “specific and legitimate reasons that are
3     supported by substantial evidence.” Garrison v. Colvin, 759 F.3d, 995, 1012 (9th Cir.
4     2007). The ALJ satisfies the substantial evidence requirement by “setting out a detailed
5     and thorough summary of facts and conflicting clinical evidence, stating his interpretation
6     thereof, and making findings.” Id.
7           2. ALJ Properly Discounted Dr. Chapman’s Medical Opinion Concerning
8              Headache Limitations
9           The ALJ declined to assign controlling weight to Dr. Chapman’s opinion concerning
10    the frequency and severity of Plaintiff’s headaches after finding the opinion was not
11    consistent with the objective medical evidence in the record as a whole. Instead, the ALJ
12    assigned little weight to Dr. Chapman’s opinion after considering the frequency of
13    treatment and the supportability and consistency of Dr. Chapman’s medical opinion with
14    the objective evidence of record.
15          In his assessment of weight, the ALJ considered Dr. Chapman’s opinion that
16    Plaintiff continued to average twelve headaches per month that would result in work
17    interruptions. (AR 34, 845.) The ALJ questioned this finding given that Dr. Chapman’s
18    own neurology records and the overall record did not support such reported frequency or
19    severity. (AR 34.) The ALJ found that inconsistencies such as six-month intervals between
20    follow up treatments and a lack of emergency related services were contrary to the finding
21    that Plaintiff suffers from an average of twelve severe headaches per month. (Id.). The ALJ
22    reasoned that if Plaintiff experienced twelve headaches per month, often at an eight or nine
23    on the pain scale, she would have sought treatment more frequently. (AR 32.) The ALJ
24    reasoned that Plaintiff’s lack of follow-up treatment from June 2015 to December 2015
25    suggested that the medications were providing some relief or that her symptoms were not
26    so severe as to require medical intervention. (Id.) The ALJ also noted that it was
27    inconsistent that Plaintiff has never required or sought any emergency related services for
28    headaches, despite alleging their being at an eight or nine in severity half the days of the

                                                   11
                                                                                19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.941 Page 12 of 18


1     month and can have a duration of several days. (Id.) At that frequency and duration,
2     Plaintiff would virtually be incapacitated for the entire month, each and every month.
3           The ALJ acknowledged that while the objective medical record showed Plaintiff’s
4     subjective complaints of headaches, there was no documented objective basis to support
5     the frequency or severity of the headaches in the record as a whole. (AR 32.) The ALJ
6     found that while the neurology records showed complaints of ongoing headaches, the only
7     description of such headaches were found in Dr. Chapman’s February 2015 treatment
8     notes, which describe the Plaintiff’s headaches as primarily generalized. (AR 32, 756.)
9           Further, the ALJ noted that in the six-month gap between neurology treatments,
10    Plaintiff sought mental health related treatment, but the mental health records only reported
11    headache related pain on two occasions. (AR 32.) Specifically, the ALJ referenced June
12    2015 treatment records that mentioned Plaintiff’s taking Topamax for headaches and May
13    2016 treatment records where Plaintiff was noted to have reported headaches in the
14    morning. (AR 32, 816, 826.) The ALJ also pointed to Plaintiff’s ongoing primary care
15    records, which made no mention of headaches during the six-month gap during which the
16    Plaintiff was not being seen by a neurologist. (AR 32, 679-766, 767-96.) The ALJ found
17    that outside of Dr. Chapman’s reports, there were no other significant reports as to
18    headache related pain that would support Dr. Chapman’s assessment that Plaintiff
19    experienced twelve severe headaches per month. (AR 32.)
20          Given the reasons detailed by the ALJ, the ALJ reasonably determined that the only
21    basis for Dr. Chapman’s claim of twelve severe headaches per month was Plaintiff’s
22    subjective reporting to Dr. Chapman and testimony at the ALJ hearing. The Ninth Circuit
23    has concluded, that where the record lacks sufficient medical evidence supporting the
24    severity of headaches a claimant alleges, the ALJ properly rejects an opinion about the
25    number of headaches that relies exclusively on a claimant’s own testimony. Britton v.
26    Colvin, 787 F.3d 1011 (9th Cir. 2015). In Britton, the Ninth Circuit noted the record had
27    “no independent medical evidence establishing” the severity of headaches the claimant
28    alleged, and that the ALJ properly rejected a doctor’s opinion about the number of

                                                   12
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.942 Page 13 of 18


1     headaches because it “relied exclusively on Britton’s testimony regarding the frequency,
2     duration, and intensity of her migraines.” Id. at 1013-14. Here, like in Britton, the ALJ
3     properly discounted Dr. Chapman’s claim about the number of Plaintiff’s headaches
4     because he relied exclusively on Plaintiff’s own reports about the frequency, duration, and
5     intensity of her migraines.
6            The ALJ acted reasonably in assigning little weigh to Dr. Chapman’s opinion
7     because of its lack of support or consistency with the record as a whole. In light of the
8     ALJ’s detailed findings concerning Dr. Chapman’s opinion, the ALJ did not err in
9     assigning great weight to Dr. Vu’s opinion after considering his review of the entire record
10    and his opinion’s consistency with the record as a whole. (AR 34.) Dr. Vu’s role was to
11    provide the ALJ his assessment based on the entire record, which was the same standard
12    by which the ALJ had to render his decision. Dr. Vu opined in his testimony that the record
13    did not objectively establish or support that Plaintiff experiences headaches to the degree
14    or frequency claimed. (AR 62.) Dr. Vu explained that there was a subjective complaint of
15    headaches, but there was also a lack of documented evidence to support the frequency
16    given Plaintiff’s lack of emergency room and doctor visits. (AR 58.) Dr. Vu stated that
17    while Plaintiff may suffer from headaches, the severity is not supported by the evidence in
18    the file to conclude that she has headaches that sufficiently limit her ability to function.
19    (AR 61.) Dr. Vu concluded that the record did not support Plaintiff’s claims of
20    experiencing headaches to the degree or frequency that would interfere with work. (AR
21    58.)
22           Ultimately, in the proverbial forest that was Plaintiff’s entire medical record, Dr. Vu
23    was able to review the entire forest while Dr. Chapman only saw a single tree in the form
24    of Plaintiff’s subjective reports to him. The ALJ’s responsibility here was to credit the
25    medical opinion that was most supported by the entire record, and he found that opinion
26    was Dr. Vu’s. The ALJ then gave specific reasons for crediting Dr. Vu over Dr. Chapman,
27    and the record supports those reasons. Accordingly, the ALJ properly weighed the medical
28    opinion evidence concerning the frequency and severity of Plaintiff’s headaches and

                                                    13
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.943 Page 14 of 18


1     provided specific and legitimate reasons for assigning little weight and discounting Dr.
2     Chapman’s medical opinion.
3           3. ALJ Properly Discounted Dr. Soliman’s Medical Opinion Concerning
4              Mental Health Limitations
5           The ALJ declined to assign controlling weight to Dr. Soliman’s opinion concerning
6     mental health limitations given its inconsistency with the evidence of record. Instead, the
7     ALJ assigned little weight to Dr. Soliman’s examining source opinion after considering the
8     nature and extent of the treatment relationship and the consistency and supportability of
9     Dr. Soliman’s opinion when compared to the objective evidence in the record.
10          In his assessment of weight, the ALJ considered Dr. Solimon’s opinion diagnosing
11    Plaintiff with major depression with psychotic features. (AR 33, 546.) The ALJ found Dr.
12    Soliman’s opinion was unsupported by the evidentiary record since there was no evidence
13    to support Plaintiff reporting any significant paranoia related symptomology to any of her
14    other treating providers. (AR 33, 574.) The ALJ noted that outside of Dr. Soliman’s one-
15    time examination, there were no other reports of paranoia found elsewhere in the record.
16    (AR 33.) The ALJ also found that outside of depressed, anxious, or angry moods, ongoing
17    mental status examinations throughout the treatment record had essentially been normal.
18    (See, e.g., AR 33-34, 599-600, 808, 810, 812, 814, 816, 818, 820, 822, 824, 826, 828, 830,
19    832.) The ALJ also pointed to Plaintiff’s January 2016 primary care records that indicated
20    Plaintiff scored a perfect 30 out of 30 on a Mini-Mental Status Examination showing her
21    mental status to be normal. (AR 34, 712.)
22          The ALJ acknowledged that the record showed that Plaintiff suffered from mental
23    impairments and had received mental treatment in the form of medication management,
24    but the ALJ found nothing in the record to indicate signs of significant exacerbations or
25    deterioration of her condition. (AR 33.) Although the ALJ recognized that Plaintiff’s
26    February 2015 psychological consultation examination reported lack of energy and
27    concentration, paranoia, and feelings of hopelessness and helplessness, the ALJ also noted
28    that Plaintiff admitted that she was not taking any psychiatric related mediations at the

                                                  14
                                                                               19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.944 Page 15 of 18


1     time. (Id.) Further, the ALJ reasoned that while Plaintiff had normal “up and downs,” she
2     had experienced no hospitalizations or required any emergency-related health services that
3     would indicate she was suffering from severe mental impairments. (Id.) The ALJ conceded
4     that Plaintiff was noted to present with an anxious or depressed mood at times, but there
5     was no evidence of any documented panic attacks or emergency-related services. (AR 33,
6     597-601, 808-39.)
7           Next, the ALJ evaluated Dr. Soliman’s opinion that Plaintiff was unable to interact
8     with co-workers, supervisors, and the public and generally unable to withstand the stress
9     and pressures associated with an eight-hour workday. (AR 34-35.) The ALJ found that Dr.
10    Soliman’s assessment of Plaintiff’s inability to interact with others was inconsistent with
11    the record given Plaintiff reporting to Dr. Soliman that she got along well with family,
12    friends, and neighbors. (AR 33, 545.) The ALJ appropriately noted that while Plaintiff had
13    alleged impulsivity, anger management issues, and difficulty getting along with others, the
14    record did not show that she had been highly antagonistic, uncooperative, or hostile when
15    presenting for treatment. (Id.) Furthermore, in response to Dr. Soliman’s claim that
16    claimant was incapable to interaction with supervisors, the ALJ pointed to Plaintiff’s initial
17    report of having no difficulties getting along with authority figures. (AR 35.)
18          To further support his discounting of Dr. Soliman’s opinion, the ALJ also noted that
19    Dr. Soliman’s opined GAF score of 50 was inconsistent with the record as a whole, since
20    a GAF score of 50 suggests functional limitations more serious than those reflected in the
21    residual functional capacity stipulated to by Plaintiff’s counsel during Dr. Vu’s testimony.1
22    (AR 34, 35, 73.)
23
24    1
       Global Assessment of Functioning (GAF) in the range of 50 and under is consistent with
25    “serious” symptoms or any serious impairment in limitations in social, occupational, or
      school functioning Diagnostic and Statistical Manual of Mental Disorders, 4th ed. A GAF
26
      over 50 is generally consistent with the ability to perform sustained, full time competitive
27    employment. However, a GAF is not precise functional assessment, which describes
      specific mental work related limitations. A GAF between 41-50 can be based upon
28
      subjective, unsubstantiated complaints such as having no friends, inability to hold a job,

                                                    15
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.945 Page 16 of 18


1           Based on the foregoing, substantial evidence supports the ALJ’s finding that Dr.
2     Soliman’s one time examination did not align with the objective medical evidence in the
3     record. (AR 35.) The ALJ reasonably concluded that Dr. Soliman’s opinion appeared to be
4     an overestimate of the Plaintiff’ functional limitations and was inconsistent with evidence
5     of record concerning her ability to be able to withstand workplace stresses. (Id.) The ALJ
6     accordingly did not err in assigning little weight to Dr. Soliman’s opinion concerning
7     Plaintiff’s mental health limitations given the opinion’s lack of support or consistency with
8     the evidentiary record. Thus, considering the ALJ’s detailed findings for discounting Dr.
9     Soliman’s opinion, the ALJ did not err in assigning significant weight to Dr. Duffy and Dr.
10    Franco’s medical opinions.
11          In evaluating reviewing psychologists Dr. Duffy and Dr. Franco’s opinions, the ALJ
12    considered their review of the entire medical record and the opinions’ general consistency
13    with the overall treatment record. (AR 35.) Dr. Duffy and Dr. Franco opined that Plaintiff
14    had the ability to adapt to routine changes in a work setting and sustain appropriate
15    interaction with coworkers and supervisors, but she would require limited public contact.
16    (AR 34, 577, 662.) Dr. Duffy found that Plaintiff may have some difficulty managing the
17    stress of employment, especially if it involves strict quotas, but not to the extent that she
18
19
      alleged panic attacks, hallucinations, obsessions, or delusions (which have not been
20
      observed by the mental health provider), sleep problems, unemployment, inability to obtain
21    health insurance, recent deaths, family relationship problems, or sickness, housing
      problems, financial problems, substance abuse, and/or criminal problems. The score can
22
      be based on behaviors which have little or no relationship to occupational functioning (e.g.
23    The Diagnostic and Statistical Manual of Mental Disorders, 4th Ed specifically notes that
      frequent shoplifting can be a basis for a GAF rating in this range). The GAF under 51 does
24
      not have to be based upon actual mental status examination findings or psychological
25    testing. Moreover, low GAF scores alone do not compel finding of disability. See 65 Fed
      Reg. 50746, 50764-65, noting that “[t]he GAF scale does not have a direct correlation to
26
      the severity requirement in [SSA] mental disorders listings.” To the extent the claimant’s
27    GAP scores below 51 might suggest greater functional restrictions than found herein, they
      are not supported by or consistent with the record as a whole, including objective signs and
28
      findings.

                                                   16
                                                                                 19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.946 Page 17 of 18


1     would be precluded from performing all work related tasks. (AR 660, 674.) Dr. Franco
2     found that while Plaintiff presented with depression symptoms that appeared slightly
3     greater than non-severe, Plaintiff’s overall presentation did not preclude her from work-
4     related functioning. (AR 577.) For the same reasons discussed for assigning little weight
5     to Dr. Soliman’s opinion, the ALJ did not err in assigning significant weight to Dr. Duffy
6     and Dr. Franco’s opinions given their consistency with the record as a whole. (Id.)
7           For the reasons discussed, the ALJ properly weighed the medical opinion evidence
8     and provided specific and legitimate reasons for his discounting of Dr. Soliman’s opinion.
9     Because the ALJ’s evaluation of the medical opinion evidence was supported by
10    substantial evidence, the Court should affirm the ALJ’s decision by granting Defendant’s
11    motion for summary judgment.
12    B.    Plaintiff is Not Entitled to Summary Judgment
13          Based on the foregoing recommendation that Defendant’s Cross-MSJ be
14    GRANTED, this Court necessarily recommends that Plaintiff’s MSJ be DENIED.
15                                       V.    CONCLUSION
16          This Court RECOMMENDS that Plaintiff’s MSJ be DENIED and that Defendant’s
17    Cross-MSJ be GRANTED.
18          This Report and Recommendation is submitted to the United States District Judge
19    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
20    of Civil Procedure 72(b).
21          IT IS ORDERED that no later than May 26, 2020, any party to this action may file
22    written objections with the Court and serve a copy on all parties. The document shall be
23    captioned “Objections to Report and Recommendation.”
24    ///
25    ///
26    ///
27    ///
28    ///

                                                  17
                                                                               19-CV-626-AJB(WVG)
     Case 3:19-cv-00626-AJB-WVG Document 14 Filed 04/29/20 PageID.947 Page 18 of 18


1           IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
2     Court and served on all parties no later than June 12, 2020. The parties are advised that
3     failure to file objections within the specified time may waive the right to raise those
4     objections on appeal of the Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
5     IT IS SO ORDERED.
6     DATED: April 29, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  18
                                                                               19-CV-626-AJB(WVG)
